Case 2:16-cv-05481-DSF-SHK Document 79 Filed 07/20/20 Page 1 of 2 Page ID #:481




  1
  2
  3
  4
  5
  6
  7
  8                       UNITED STATES DISTRICT COURT
  9                       CENTRAL DISTRICT OF CALIFORNIA
 10
 11
       KHAALIQ BINNS,                            Case No. 2:16-cv-05481-DSF (SHK)
 12
                                   Plaintiff,
 13                                              ORDER ACCEPTING FINDINGS
                          v.                     AND RECOMMENDATION OF
 14
       D. ASUNCION, et al.,                      UNITED STATES MAGISTRATE
 15                                              JUDGE
                                   Defendants.
 16
 17
 18         Pursuant to 28 U.S.C. § 636, the Court has reviewed Plaintiff’s Second
 19   Amended Complaint (“SAC”), Defendants’ Motion to Dismiss (“MTD”), the
 20   relevant records on file, and the Amended Report and Recommendation of the
 21   United States Magistrate Judge (“Amended R&R”), issued on May 20, 2020.
 22   Electronic Case Filing Number (“ECF No.”) 76, Amended R&R. Objections to
 23   the Amended R&R were due on June 9, 2020. ECF No. 77, Notice of Filing
 24   Amended R&R. No objections have been filed.
 25         Therefore, the Court accepts the findings and recommendation of the
 26   Magistrate Judge.
 27         IT IS THEREFORE ORDERED that:
 28         (1)   The Amended R&R is ACCEPTED;
Case 2:16-cv-05481-DSF-SHK Document 79 Filed 07/20/20 Page 2 of 2 Page ID #:482




  1         (2)   Defendants’ MTD is GRANTED in part and DENIED in part as
  2               follows:
  3               (a)   Insofar as Defendants moved to dismiss Plaintiff’s claims
  4                     against Defendant Warden D. Asuncion, Defendants’ MTD is
  5                     GRANTED;
  6               (b)   Insofar as Defendants moved to dismiss Plaintiff’s Eighth
  7                     Amendment claim, and to strike Plaintiff’s punitive damages
  8                     claim, Defendants’ MTD is DENIED; and
  9               (c)   Insofar as Defendants moved to dismiss Plaintiff’s SAC based
 10                     on qualified immunity, Defendants’ MTD is DENIED, without
 11                     prejudice.
 12
      DATED: July 20, 2020
 13
 14                                        Honorable Dale S. Fischer
                                           UNITED STATES DISTRICT JUDGE
 15
 16
 17
 18
 19
 20
 21
 22
 23
 24
 25
 26
 27
 28                                          2
